Citation Nr: 0727044	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-36 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for essential hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from July 1979 through October 
1999 (according to his DD Form 214).

Service connection is in effect for recurrent herpes simplex; 
partial parotidectomy, left, with scar; right foot hallux 
valgus; calcium deposit of the thoracic and lumbar posterior 
spine; and bilateral hearing loss.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in November 2002.  The veteran is a 
VA employee.

The veteran provided testimony before a Veterans Law Judge at 
a videoconference hearing in November 2005; a transcript is 
of record.  

The case was remanded by the Board in March 2006 for 
procedural notifications and evidentiary development, to 
include medical opinion evidence.

After the case was returned to the Board, the Board sent 
correspondence to the veteran in June 2007 informing him that 
the Veterans Law Judge before whom he had provided testimony 
was no longer with the Board, and asking whether he wished to 
have another hearing.  He responded in June 2007 with a 
notation in the negative.

The current appeal deals with the issue as it relates only to 
essential hypertension.  Before and during the course of the 
current appeal, the separate issue of entitlement to service 
connection for transient ischemic attacks (TIA) has also been 
raised and addressed by the VARO.  However, this appeal does 
not address that issue or elements thereof other than may be 
forthcoming in the context of the action taken with regard to 
hypertension.


FINDING OF FACT

The competent and probative medical evidence is at least in 
approximate balance as to whether the veteran's current 
essential hypertension is of service origin.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that essential hypertension is of active military 
service origin.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).  In view of the grant 
herein as to the issue of entitlement to service connection 
sought by the veteran, there is no need for further 
discussion of notice or development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2006).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Secondary service connection is also available, under either 
38 C.F.R. § 3.310 or pursuant to the tenets of Allen v. 
Brown, 7 Vet. App. 439 (1995), which held that when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, at 448.  Certain additional modifications have been 
undertaken in that regard that are not pertinent herein.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases such as essential hypertension become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.  Factual Background and Analysis

The veteran and his representative contend that he had 
numerous elevations of blood pressure readings in service, 
and well within the first year after service, which have 
gotten worse over the years.  

Of record is written diary-like information provided by the 
veteran as to numerous blood pressure readings.  

Myriad blood pressure readings are of record and available 
for review in the file. These include readings from in 
service [e.g., 145/71, March 1985; 130/90, February 1992, 
130/92; August 1997; 145/66, August 1997; and 155/91, October 
1999]; and from private and VA facilities since service. 

A private hospital report is of record dated October 2, 1999, 
reflecting that the veteran had been admitted with a blood 
pressure reading of 155/91 and was diagnosed as having a 
transient ischemic attack (TIA).   

Private and VA post-service medical records are in the file.

At the time of the Board's 2006 remand, the primary medical 
opinion of record in the file as to the onset of the 
veteran's hypertension was one dated in 1999, from a VA nurse 
practioner who cited several blood pressure readings of 
record and drew a negative conclusion as to essential 
hypertension having been of service origin.

The veteran testified at his hearing that he had experienced 
continuously deteriorating blood pressure for some time 
before his separation from service.  He has also stated that, 
towards the end of his military career, he was in a position 
which did not make it conducive to visit medical facilities 
frequently and have readings taken.

The Board remanded the case in March 2006 for medical opinion 
evidence as to the onset of the veteran's essential 
hypertension.

The veteran was evaluated by VA in November 2006.  The 
physician's opinion notes that hypertension is deemed as 
borderline when it ranges from 130-140 systolic and 80-89 
diastolic; and that hypertension is diagnosed as present when 
readings are above 140/90.  The doctor concluded that, in the 
veteran's case, hypertension was certainly present at the 
time of the 2006 examination but was not demonstrated at a 
consistently elevated level (e.g., readings were elevated at 
a borderline level but returned to normal without 
medication).  The examiner endeavored to distinguish between 
high blood pressure and hypertension in this context.

Another opinion is of record from a physician associated with 
the VA Montana Healthcare System, dated in May 2007 as 
follows:

I have reviewed [the veteran]'s medical 
records from here at Fort Harrison VA.  
These are from June 2000.  I have also 
reviewed his record from St. Peter's 
hospital dated 2 Oct. 1999.  In addition, 
I have reviewed military medical records 
dating back to the mid 1990's.  It is 
clear that [the veteran] had intermittent 
episodes of elevated blood pressure 
dating back to the mid 1990's.  He had 
hypertension related illness, namely a 
TIA, in Oct 1999.  Following initiation 
of care here at the VA, his BP was noted 
to be labile and finally remained 
elevated until treatment was initiated.

It is my opinion that (the veteran) had 
labile hypertension during his active 
duty military career, and it finally 
became persistent, resulting in the need 
for treatment.  It seems that it is clear 
that his hypertension began while he was 
on active duty, initially labile 
hypertension and finally permanent after 
his discharge from active duty.

In this case, the Board has numerous blood pressure readings 
from which to make an assessment as to the onset of the 
veteran's current essential hypertension, as well as several 
medical opinions.  It is noted that he had some normal 
readings in service, and some readings that were considered 
either borderline and/or elevated.  It is also noted that he 
had a TIA on 2 October, at which time his blood pressure was 
155/91; and was separated from service on 31 October 1999.

While there is no question that he has had a blood pressure 
abnormality for years, and certainly well before he separated 
from active military service, the question is whether these 
intermittent elevations were labile in nature, and if so, at 
what point his blood pressure reading elevations ceased being 
labile and became consistent, essential hypertension.  It can 
certainly be argued that the reading at the time of the TIA 
just before his separation may well have been that 
demarcation point.  In any event, there is clear-cut medical 
opinion evidence that what began as labile elevations in 
service steadily progressed to essential hypertension.


As to the ultimate question of whether the essential 
hypertension may be attributed to an in-service onset, the 
evidence in that regard is such, including the above cited 
opinion, as to raise a reasonable doubt.  The evidence does 
not clearly preponderate in favor of the veteran, nor does it 
clearly preponderate against him..  In view of the foregoing, 
and without finding error in the RO's action, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise and conclude that the claim for service 
connection for hypertension may be granted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for essential hypertension is granted.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


